                                  ROBERT L. LIEBROSS
                             ATTORNEY AND COUNSELOR AT LAW
Admitted in New York, Colorado            www.liebrosslaw.com                                       259-27 148th DRIVE
and the District of Columbia                                                                       ROSEDALE, NY 11422
                                         ----------------------------------
                                   E-MAIL: rliebross@liebrosslaw.com
                                            (212) 566-2151
                                         ----------------------------------

                                                         June 1, 2021

        VIA ECF
                                                             The application is GRANTED. The deadline for the
                                                             parties to file a letter with any proposed next
        Hon. Lorna G. Schofield
                                                             steps, see Dkt. No. 76, is hereby extended to June
        United States District Judge
                                                             11, 2021.
        United States District Court
        Southern District of New York
                                                             SO ORDERED.
        Thurgood Marshall United States Courthouse
        40 Foley Square
        New York, NY 10007                                   Dated: June 2, 2021
                                                                    New York, New York
                Re:     Grosso, et al. v. AT&T Pension Plan, et al., No. 18-06448 (LGS)
                        Joint request for extension until June 11th to file joint letter informing Court as to
                        how the parties wish to proceed.

        Dear Judge Schofield,

               In its Order filed May 25th, the Court ordered the parties to file a letter by June 1st,
        “proposing any next steps as to the remaining claims.”

                The parties are reviewing their options and consulting with their clients. The parties
        jointly request an extension of ten days, through June 11th, within which to file their joint letter.

                                       Respectfully submitted,

                 \s\                                                      \s\
        Robert L. Liebross                                        Patrick W. Shea
        Edgar Pauk                                                of Paul Hastings LLP

        Attorneys for Plaintiffs                                  Attorneys for Defendants
